Citation Nr: 1523194	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

A right knee disorder, to include osteoarthritis, was not manifest during service and did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

A right knee disorder, to include osteoarthritis, was not incurred in or aggravated by service, and osteoarthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the duty to notify was satisfied by an October 2011 letter sent to the Veteran prior to adjudication by the RO, and by a December 2011 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in April 2013, following which the Veteran was notified with a letter and a copy of the Statement of the Case.  No additional evidence has been received since that time.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA afforded the Veteran a medical examination in December 2011 in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and lay assertions.  The Board finds that the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his current right knee disorder, to include osteoarthritis, is related to a May 1961 motor vehicle accident.  For the reasons discussed below, the Board has determined that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records confirm that the Veteran was injured in a car accident in May 1961; a contemporaneous treatment note indicates that he was thrown from a vehicle when it overturned on a bank.  Upon examination, there were no visible external injuries, but the Veteran reported tenderness over both legs and his left hip.  The impression was multiple contusions with no clinical evidence of fracture.  There is no other record of right knee complaints or treatment in service.  At his separation examination, in June 1964, a clinical evaluation of his lower extremities indicated normal findings.

The Veteran submitted his claim for service connection in October 2011.  In December 2011, a VA examination was performed.  The Veteran reiterated that he injured his right knee in the May 1961 car accident.  Range of motion testing revealed right knee flexion to 120 degrees and extension to 5 degrees, with objective evidence of painful motion.  No instability of the right knee joint was observed.  (The left knee also had restricted motion, but no pain on motion.  The Veteran subsequently claimed, in his substantive appeal, that the examiner forced him to go past his "pain threshold" during range of motion testing.)  Imaging studies revealed small osteophytes in the right knee joint, but no joint narrowing or intra-articular effusion was noted, and the surrounding soft tissues were normal.  The impression was "minimal" osteoarthritis of the right knee.

After reviewing the claims file and the examination results, the examiner opined that the Veteran's current osteoarthritis was less likely as not incurred in or caused by the in-service motor vehicle accident.  In support of this conclusion, the examiner noted that the Veteran had "very mild" osteoarthritis, and that range of motion was similar in both the right and uninjured (left) knee.  In addition, the examiner noted that mild arthritis as reflected in the X-ray was likely due to the natural aging process and not due to trauma from 1961.

After a careful review of the record, the Board finds the preponderance of the evidence to be against the claim.  In this regard, the December 2011 VA examination report is most probative, as its conclusion was based on an in-depth clinical examination and review of the Veteran's medical history, as well as his lay assertions.  Moreover, the examination report is consistent with the remaining medical evidence, which demonstrates that the May 1961 car accident resulted in multiple contusions (bruises) which resolved at separation, as reflected by the normal separation examination.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the VA evaluation, although perhaps not as thoroughly reasoned as would be preferable, included notes of the Veteran's symptomatology and treatment history, and drew conclusions based on specific applications of his symptoms and medical history-particularly noting the similarities, with regard to range of motion, between both the claimed right knee and the uninjured left knee, as well as treatment notes following the May 1961 motor vehicle accident.  We find this opinion by a medical professional to be persuasive.

With respect to the Veteran's lay statements, the Board notes that he essentially alleges continuity of symptomatology since service, specifically stating (in his January 2012 notice of disagreement) that "my knee has not been the same since 1961."  The Veteran is certainly competent to report injuries within his personal observation.  In addition, he is competent to relate what he has been told by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, however, the Board finds that the VA medical professional's reasoned opinion-in addition to the service treatment records and separation examination findings reflecting normal lower extremities-outweighs the lay evidence suggesting that his current right knee symptoms are related to the in-service car accident.  We find the report of ongoing symptoms to be inconsistent with the normal separation examination.

Here, neither right knee pathology nor arthritis was "noted" during service.  Furthermore, in light of the record, to include the normal separation examination, the Veteran did not have characteristic manifestations sufficient to identify the disease entity (arthritis) during service or within one year of separation.  Rather, the first documented evidence of right knee osteoarthritis was in the December 2011 VA examination report.  This establishes the earliest post-service documentation of arthritis as more than 45 years post-service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For this reason, it can only be concluded that service connection on the basis of continuity of symptomatology cannot be established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right knee disorder, to include osteoarthritis, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


